     Case 2:14-cv-00601-MHT-GMB Document 2464 Filed 04/04/19 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

EDWARD BRAGGS, et al.                   )
                                        )
                                        )
              Plaintiffs,
                                        )
                                        )
                                        )        CIVIL ACTION NO.
v.                                      )        2:14-cv-00601-MHT-GMB
                                        )
                                                 Judge Myron H. Thompson
                                        )
                                        )
JEFFERSON DUNN, in his official
                                        )
capacity as Commissioner of the         )
Alabama Department of                   )
Corrections, et al.                     )
                                        )
       Defendants.


          PLAINTIFFS’ WITNESS SUMMARY FOR APRIL 4, 2019

       Pursuant to the Court’s Orders (Docs. 240, 463, 1588), Plaintiffs submit the

following witness summary for April 4, 2019.

Deborah Crook, ADOC Director of Mental Health Services

       Ms. Crook is expected to testify regarding ADOC’s suicide prevention efforts,

housing of persons with serious mental illnesses in segregation and segregation-like

settings, ADOC’s efforts to ensure adherence to remedial orders, and the suicide

prevention recommendations of Drs. Kathryn Burns and Mary Perrien. She also is

expected to address the recent suicides in the ADOC.
    Case 2:14-cv-00601-MHT-GMB Document 2464 Filed 04/04/19 Page 2 of 6




Deidra Wright, Warden at Tutwiler Prison for Women

      Warden Wright is expected to testify about the conditions and practices in

segregation and segregation-like units at Tutwiler, practices regarding persons with

serious mental illness, and what, if any, action was taken following recent serious

suicide attempts.

Barbara Harris Coe, Wexford Mental Health Program Director

      Ms. Coe is expected to testify regarding ADOC’s suicide prevention efforts,

ADOC’s efforts to ensure adherence to remedial orders, and the suicide prevention

recommendations of Drs. Burns and Perrien. She also is expected to address the

recent suicides in the ADOC.

Ruth Naglich, ADOC Associate Commissioner of Health Services

      Associate Commissioner Naglich is named in this lawsuit as a Defendant in

her official capacity. She has previously testified in the Phase 2A Liability Trial,

Understaffing Remedial Trial, Segregation Remedial Trial, Mental-Health

Understaffing Contempt Hearing, and Monitoring Remedial Trial.

      Ms. Naglich is expected to testify regarding ADOC’s suicide prevention

efforts, housing of persons with serious mental illnesses in segregation and

segregation-like settings, ADOC’s efforts to ensure adherence to remedial orders,

and the suicide prevention recommendations of Drs. Burns and Perrien. She also is

expected to address the recent suicides in the ADOC.
  Case 2:14-cv-00601-MHT-GMB Document 2464 Filed 04/04/19 Page 3 of 6




Dated: April 4, 2019              Respectfully Submitted,

                                   /s/ Maria V. Morris
                                  Maria V. Morris
                                  One of the Attorneys for Plaintiffs
                                  Southern Poverty Law Center
                                  400 Washington Avenue
                                  Montgomery, AL 36104

Rhonda Brownstein (ASB-3193-O64R)
Maria V. Morris (ASB-2198-R64M)
Grace Graham (ASB-3040-A64G)
Jonathan Blocker (ASB-6818-G19I)
Caitlin J. Sandley (ASB-5317-S48R)
David Clay Washington (ASB-6599-Y42I)
SOUTHERN POVERTY LAW CENTER
400 Washington Avenue
Montgomery, AL 36104
Telephone: (334) 956-8200
Facsimile: (334) 956-8481
rhonda.brownstein@splcenter.org
maria.morris@splcenter.org
grace.graham@splcenter.org
jonathan.blocker@splcenter.org
cj.sandley@splcenter.org
david.washington@splcenter.org

Lisa W. Borden (ASB-5673-D57L)
William G. Somerville, III (ASB-6185-E63W)
Andrew P. Walsh (ASB-3755-W77W)
Dennis Nabors
Patricia Clotfelter (ASB-0841-F43P)
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ PC
420 20th Street North, Suite 1400
Birmingham, AL 35203
lborden@bakerdonelson.com
   Case 2:14-cv-00601-MHT-GMB Document 2464 Filed 04/04/19 Page 4 of 6




wsomerville@bakerdonelson.com
awalsh@bakerdonelson.com
dnabors@bakerdonelson.com
pclotfelter@bakerdonelson.com

                                     /s/ Anil A. Mujumdar
                                    Anil A. Mujumdar (ASB-2004-L65M)
                                    One of the Attorneys for Plaintiffs
                                    Alabama Disabilities Advocacy Program
                                    2332 2nd Avenue North
                                    Birmingham, AL 35203

Gregory M. Zarzaur, Esq. (ASB-0759-E45Z)
Anil A. Mujumdar, Esq. (ASB-2004-L65M)
Denise Wiginton, Esq. (ASB-5905-D27W)
ZARZAUR MUJUMDAR & DEBROSSE
2332 2nd Avenue North
Birmingham, AL 35203
Telephone: (205) 983-7985
Facsimile: (888) 505-0523
gregory@zarzaur.com
anil@zarzaur.com
denise@zarzaur.com

William Van Der Pol, Jr., Esq. (ASB-2112-114F)
Glenn N. Baxter, Esq. (ASB-3825-A41G)
Lonnie Williams, Esq.
Barbara A. Lawrence, Esq.
Andrea J. Mixson, Esq.
Ashley N. Austin, Esq. (ASB-1059-F69L)
ALABAMA DISABILITIES
ADVOCACY PROGRAM
Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
wvanderpoljur@adap.ua.edu
gnbaxter@adap.ua.edu
lwilliams@aadap.ua.edu
blawrence@adap.ua.edu
   Case 2:14-cv-00601-MHT-GMB Document 2464 Filed 04/04/19 Page 5 of 6




amixson@adap.ua.edu
aaustin@adap.ua.edu


ATTORNEYS FOR THE PLAINTIFFS
    Case 2:14-cv-00601-MHT-GMB Document 2464 Filed 04/04/19 Page 6 of 6




                         CERTIFICATE OF SERVICE
I hereby certify that I have on this 4th day of April, 2019 electronically filed the
foregoing with the clerk of court by using the CM/ECF system, which will send a
notice of electronic filing to the following:

David R. Boyd, Esq.                         William R. Lunsford, Esq.
John G. Smith, Esq.                         Matthew Reeves, Esq.
Balch & Bingham LLP                         Melissa K. Marler, Esq.
Post Office Box 78                          Stephen C. Rogers, Esq.
Montgomery, AL 36101-0078                   Alyson L. Smith, Esq.
dboyd@balch.com                             Melissa C. Neri, Esq.
jgsmith@balch.com                           Maynard, Cooper & Gale, P.C.
                                            655 Gallatin Street, SW
Steven C. Corhern, Esq.                     Huntsville, AL 35801
Balch & Bingham LLP                         blunsford@maynardcooper.com
Post Office Box 306                         mreeves@maynardcooper.com
Birmingham, AL 35201-0306                   mmarler@maynardcooper.com
scorhern@balch.com                          srogers@maynardcooper.com
                                            asmith@maynardcooper.com
Joseph G. Stewart, Jr., Esq.                mneri@maynardcooper.com
Gary L. Willford, Jr., Esq.
Stephanie Lynn Dodd Smithee                 Luther M. Dorr, Jr., Esq.
Alabama Department                          Maynard, Cooper & Gale, P.C.
Of Corrections                              1901 6th Avenue North, Suite 2400
Legal Division                              Birmingham, AL 35203
301 South Ripley Street                     rdorr@maynardcooper.com
Montgomery, AL 36104
joseph.stewart@doc.alabama.gov              Deana Johnson, Esq.
gary.willford@doc.alabama.gov               Brett T. Lane, Esq.
stephanie.smithee@doc.alabama.gov           MHM Services, Inc.
                                            1447 Peachtree Street, N.E., Suite 500
Philip Piggott, Esq.                        Atlanta, GA 30309
Starnes Davis Florie LLP                    djohnson@mhm-services.com
100 Brookwood Place – 7th Floor             btlane@mhm-services.com
Birmingham, AL 35209
ppiggott@starneslaw.com

                                               /s/ Maria V. Morris
                                              One of the Attorneys for Plaintiffs
